355 U.S. 945
78 S. Ct. 528
2 L. Ed. 2d 526
UNITED STATES of America, plaintiff,v.STATE OF LOUISIANA et al.
No. 11, Original.
Supreme Court of the United States
March 3, 1958

Solicitor General Rankin, for the United States.
Messrs. Jack P. F. Gremillion, Atty. Gen., W. Scott Wilkinson, Edward M. Carmouche, John L. Madden, Bailey Walsh, Special Asst. Attys. Gen., Hugh M. Wilkinson, Victor A. Sanchse and Marc Dupuy, Jr., for State of Louisiana; Price Daniel, Governor, Will Wilson, Atty. Gen., James N. Ludlum, First Asst. Atty. Gen., James H. Rogers, Asst. Atty. Gen., James P. Hart and J. Chrys Dougherty, for State of Texas; Joe T. Patterson, Atty. Gen., and John H. Price, Jr., Asst. Atty. Gen., for State of Mississippi; John Patterson, Atty. Gen., William G. O'Rear, Gordon Madison, Asst. Attys. Gen., and E. K. Hanby, Special Asst. Atty. Gen., for State of Alabama; and Spessard L. Holland, United States Senator, Richard W. Ervin, Atty. Gen., J. Robert McClure, First Asst. Atty. Gen., Fred M. Burns, Asst. Atty. Gen., and Robert J. Kelly, Special Asst. Atty. Gen., for State of Florida, defendants.


1
This case is set for argument on Monday, October 13, 1958, on the motion of the United States for judgment, the answers thereto, and on the motion to dismiss the cross-bill of the State of Alabama. Counsel are directed to submit a proposed schedule within thirty days for the filing of briefs, and the order of an allotment of time for oral argument. Such schedule shall provide that the briefs of all of the parties be on file on or before September 15, 1958.


2
THE CHIEF JUSTICE and Mr. Justice CLARK took no part in the consideration or decision of the applications.